1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    LAURA RODRIGUEZ,                           Case No. CV 5:19-CV-01986-AB-SHK
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      SCHENKER, INC., doing business as
14    DB SCHENKER, a California
      Corporation; and DOES 1 to 100,
15    inclusive,

16                    Defendants.
17
18         THE COURT has been advised by counsel that this action has been settled.
19         IT IS THEREFORE ORDERED that this action is hereby dismissed without
20   costs and without prejudice to the right, upon good cause shown within 45 days, to re-
21   open the action if settlement is not consummated. This Court retains full jurisdiction
22   over this action and this Order shall not prejudice any party to this action.
23
24   Dated: December 11, 2020         _______________________________________
25                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
